Citation Nr: 0834433	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-01 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected degenerative disc disease, lumbar 
spine, status post laminectomy.

2. Entitlement to an initial rating in excess of 10 percent 
for service-connected sciatica of the right leg.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
December 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah, under the benefits 
Delivery at Discharge program.  Jurisdiction over the claim 
was subsequently transferred to Des Moines, Iowa, RO.

In May 2008, the veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
this hearing is associated with the claims file

The Board observes that the veteran also filed a timely 
notice of disagreement with the initial ratings for 
degenerative disc disease, cervical spine; hearing loss, 
right ear; and athlete's foot; and the denials of service 
connection for sensory impairment with radiculopathy, right 
upper extremities; eczema, lower extremities; and hearing 
loss, left ear.  However, in his January 2007 substantive 
appeal (VA Form 9), the veteran limited his appeal to the two 
issues noted on the title page.  Consequently, these other 
six issues are not before the Board of this time.


FINDINGS OF FACT

1. There is no evidence that the veteran's lumbar spine 
disability results in forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; a combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis; or, intervertebral disc syndrome 
resulting in physician-prescribed periods of bed rest.

2. Service-connected sciatica of the right leg is manifested 
by normal motor function, reflexes, and strength in the right 
leg, and decreased sensation in the dorsum of the right foot.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
service-connected degenerative disc disease, lumbar spine, 
status post laminectomy have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2007).

2.  The criteria for rating in excess of 10 percent for 
service-connected sciatica of the right leg have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 CFR §4.124a, 
Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

This appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for low back disability and sciatica of the right leg.  The 
United States Court of Appeals for the Federal Circuit and 
the United States Court of Appeals for Veterans Claims 
(Court) have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Moreover, since VA's 
notice criteria was satisfied because the RO granted the 
veteran's claim for service connection, the Board also finds 
that VA does not run afoul of the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing him 
with a VA examination.  The veteran's service treatment 
records, private medical records, and the report of an August 
2005 VA examination were reviewed by both the AOJ and the 
Board in connection with adjudication of his claim.  The 
veteran has not identified any additional, relevant records 
that VA needs to obtain for an equitable disposition of the 
claims. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's service-connected back and right 
sciatic nerve disabilities.  Also, in Fenderson, the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of staged 
ratings in evaluating the veteran's service-connected 
disabilities.

The veteran's service-connected degenerative disc disease, 
lumbar spine, status post laminectomy is assigned a 10 
percent rating evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5243 (2007).  His service-connected sciatica 
of the right leg is also assigned a 10 percent rating, 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  He 
argues that these disabilities are more severe than 
contemplated under the currently assigned ratings.  
Specifically, he indicates that such ratings do not 
compensate for the limitation of function he experiences with 
regard to his activities of daily living or consider the 
severity shown by his years of treatment in service.  
Further, he claims that the results of the August 2005 VA 
examination do not reflect the actual severity of his 
disabilities.  Thus, he contends that ratings in excess of 10 
percent for both his service-connected lumbar spine 
disability and right sciatic nerve disability are warranted.  

The Board observes that the schedular criteria for rating 
spine disabilities have been amended twice, once in September 
2002 and again in September 2003.  The veteran filed his 
claim in July 2005, and the original grant of service 
connection was dated in January 2006.  Thus, only the rating 
criteria as amended in September 2003 are applicable to the 
veteran's claim.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.


Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

As relevant to the lumbar spine, under the General Rating 
Formula for Diseases and Injuries of the Spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire spine warrants a 100 percent rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent rating.  Forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent rating.  Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height warrants a 10 percent rating.
The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective 
neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are 
zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal 
motion provided in this note are the maximum that 
can be used for calculation of the combined range 
of motion.

Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the 
normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion measurement 
to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or 
more of the following: difficulty walking because 
of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability. 

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2007).

Under Diagnostic Code 5243, intervertebral disc syndrome may 
be rated under either the General Formula or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (IVDS Formula).  Under the IVDS 
Formula, incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 12 
months warrants a rating of 10 percent.  Incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months warrants a rating of 
20 percent.  Incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months warrants a rating of 30 percent.  Incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months warrants a rating of 60 percent.

Note (1): For purposes of evaluations under 
diagnostic code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disk syndrome that requires bed 
rest prescribed by a physician and treatment by a 
physician. 

Note (2): If intervertebral disk syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in a 
higher evaluation for that segment.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  § 
38 C.F.R. 4.71a, Diagnostic Code 5243 Note (2), see also 
Plate V (2007).

The Board observes that private treatment records associated 
with the claims file are not relevant to the veteran's 
treatment for his service-connected lumbar spine or right 
sciatic nerve disabilities.  In fact, the veteran's testimony 
at his May 2008 hearing reflects that he is not receiving 
current treatment for his service-connected lumbar spine 
disability beyond periodic evaluations for medication.  
Consequently, the only competent medical evidence of record 
that is material to the determination of the current severity 
of the veteran's service-connected lumbar spine and right 
sciatic nerve disabilities and their associated rating 
evaluations is the report of the August 2005 VA examination.  

At the August 2005 VA examination, the veteran presented with 
subjective complaints of constant pain in the back with 
radiation down the legs.  The pain was described as burning 
and sharp at an 8 or 9 out of 10 point pain scale.  The 
veteran indicated that the pain increased with physical 
activity, but was relieved by rest and medication.  He 
reported that he had been incapacitated eight times per year 
for as much as two to three days at a time.  The veteran also 
indicated he had lost work six times in the past year due to 
his back disability.  The veteran claimed impairment of daily 
activities, to include being unable to vacuum or garden.  

Range of motion testing demonstrated flexion to 90 degrees, 
extension to 30 degrees, bilateral rotation to 30 degrees and 
bilateral flexion to 30 degrees.  The examiner reported that 
range of motion was not further limited by repetitive use, 
pain, fatigue, weakness, lack of endurance, or 
incoordination.  He observed that posture and gait were both 
normal.  There was no ankylosis.  The examiner also stated 
there was no intervertebral disc syndrome.  

The neurologic examination showed that motor function of the 
lower extremities was normal.  Sensory examination revealed 
decreased sensation on the right foot dorsum in the L4-L5 
nerve root distribution.  Knee and ankle reflex on the right 
were both 2+.  An X-ray of the lumbar spine revealed 
osteophyte formation and vertebral bodies at L4-L5 with loss 
of the intervertebral space and L4-L5 consistent with 
degenerative disc disease, status post diskectomy.

The Board has considered all relevant evidence in determining 
the appropriate rating evaluation for the veteran's service-
connected lumbar spine and right sciatic nerve disabilities.  
The Board acknowledges the veteran's argument that the August 
2005 VA examination did not adequately reflect the severity 
of his disabilities.  However, the veteran has submitted no 
medical evidence that suggests that the veteran's 
disabilities cause functional limitation or are otherwise 
more severe than represented by the examination results.  
Thus, the Board finds the results of the August 2005 VA 
examination to provide an adequate basis for determining the 
appropriate ratings to be assigned to the veteran's service-
connected disabilities.

His service-connected lumbar spine disability has been 
assigned a 10 percent rating evaluation for incapacitating 
episodes totaling less than two weeks over the last 12 
months.  The Board first considered whether a higher rating 
was warranted under the assigned Diagnostic Code 5243 for the 
veteran's lumbar spine disability.  In this regard, however, 
the Board notes that the medical evidence of record reflects 
that the veteran does not experience limitation of motion of 
the lumbar spine to less than 60 degrees flexion, combined 
motion of the thoracolumbar spine to less than 120 degrees, 
muscle spasm or guarding that results in an abnormal gait, or 
abnormal spine contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Thus, a rating in excess of 10 percent 
is not supported by the evidence under the General Formula 
for Rating the Spine.  

The Board has also considered whether a higher rating under 
the IVDS Formula would be appropriate.  However, although the 
veteran has subjective complaints of incapacitating episodes 
eight times per year, lasting two or three days, and missing 
time from work, there is no medical evidence of record 
showing physician-prescribed bed rest totaling more than two 
weeks.  See 38 C.F.R. §4.71a, Diagnostic Code 5243 (2007), 
Note 1.  Accordingly, a higher rating under the IVDS Formula 
is not warranted.

Additionally, the Board notes that X-rays revealed osteophyte 
formation of the lumbar spine, but that there is no diagnosis 
of arthritis or degenerative joint disease presently.  Thus, 
Diagnostic Code 5003 is not applicable.  

The Board has contemplated the effects of pain on the 
functional loss experienced by the veteran due to his 
service-connected lumbar spine disability.  However, there is 
no competent medical evidence indicating that pain due to the 
veteran's lumbar spine disability has caused functional loss 
greater than that contemplated by the 10 percent evaluation 
assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  The examiner 
reported that range of motion was not further limited by 
repetitive use, pain, fatigue, weakness, lack of endurance, 
or incoordination.  The Board's attention is also drawn to 
the veteran's sworn testimony wherein he stated that he was 
capable of walking over three miles on a treadmill, that he 
enjoyed hunting rabbits with his friends, and that he was 
able to accomplish most household chores.  Transcript at 10.  
Based on the above analysis, a rating in excess of 10 percent 
for service-connected degenerative disc release, lumbar 
spine, status post laminectomy is not warranted.

The veteran's right sciatic nerve disability is currently 
assigned a 10 percent rating evaluation.  Under 38 C.F.R. § 
4.124, neuralgia, cranial or peripheral, characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis.  Pertinent to the rating of neurological 
conditions, the term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  38 C.F.R. § 4.124a, 
Note.  Mild incomplete paralysis of the sciatic nerve, 
sciatic radiculitis warrants a 10 percent rating.  Moderate 
incomplete paralysis of the sciatic nerve, sciatic 
radiculitis warrants a 20 percent rating.  38 C.F.R. § 
4.124a, Diagnostic Code 8520.

As discussed above, the August 2005 VA examination revealed 
that the veteran currently experiences pain, radiating down 
his right leg and resulting in decreased sensation of the 
right foot.  However, reflexes in the knee and ankle were 
normal at 2+, and motor function was also normal.  Without 
evidence of impairment of reflexes or motor function or other 
indication of increased severity of his right sciatic nerve 
disability aide from the sciatica, the Board determines that 
the veteran's symptomatology does not reach a level greater 
than mild and that a rating in excess of 10 percent is not 
warranted.  

The Board has considered the veteran's own statements 
regarding the claimed severity of his service-connected 
lumbar spine disabilities and sciatica of the right leg.  
However, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the question of the severity of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).   

In accordance with Fenderson, the Board has contemplated 
staged ratings.  However, as the Board has determined that 
the veteran's service-connected lumbar spine and right 
sciatic nerve disabilities do not warrant a rating in excess 
of 10 percent at any stage of the appeal period, staged 
ratings are not applicable to this case.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to ratings in 
excess of 10 percent each for service-connected degenerative 
disc disease, lumbar spine, status post laminectomy and 
sciatica of the right leg.  Therefore, his claim must be 
denied.

The Board recognizes that the question of an extra-schedular 
rating is a component of a claim for an increased rating.  
Barringer v. Peake, No. 06-3088, (U.S. Vet App. September 16, 
2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
An extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2007).  The Board 
finds no evidence that the veteran's service-connected lumbar 
spine or right sciatic nerve disabilities present such an 
unusual or exceptional disability picture at any time so as 
to require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  
Although the veteran has reported missing work and placing 
himself on bed rest due to increased severity of his lumbar 
spine and right sciatica error disabilities as a result of 
physical activity, the objective medical evidence does not 
corroborate these claims or otherwise suggest that his 
disabilities are more severe than addressed by VA's Rating 
Schedule.  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell; Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

A rating in excess of 10 percent for service-connected 
degenerative disc disease status post laminectomy of the 
lumbar spine is denied.

A rating in excess of 10 percent for service-connected 
sciatica of the right leg is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


